Citation Nr: 0917107	
Decision Date: 05/07/09    Archive Date: 05/12/09

DOCKET NO.  06-03 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for irritable bowel 
syndrome (IBS), currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1975 to 
February 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
increased the Veteran's rating for IBS from noncompensable to 
10 percent.  


FINDING OF FACT

The Veteran's irritable bowel syndrome has been manifested by 
frequent episodes of bowel disturbance with abdominal 
distress and diarrhea.  


CONCLUSION OF LAW

The criteria for an increased disability rating greater than 
30 percent for irritable bowel syndrome have not been met.  
38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.114, 
Diagnostic Code (DC) 7319 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Ratings for service-connected disabilities are determined by 
comparing the Veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2008).  When rating 
a service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  Where an increase in 
an existing disability rating based upon established 
entitlement to compensation is at issue, the present level of 
disability is the primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  The Board will consider entitlement to 
staged ratings to compensate for times since filing the claim 
when the disability may have been more severe than at other 
times during the course of the claim on appeal.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia and disturbances in nutrition.  Consequently, certain 
coexisting diseases in that area, as indicated in the 
instruction under the title Diseases of the Digestive System, 
do not lend themselves to distinct and separate disability 
ratings without violating the fundamental principle relating 
to pyramiding.  38 C.F.R. §§ 4.14, 4.113 (2008). 

Ratings under DCs 7301 to 7329, inclusive, 7331, 7342, and 
7345 to 7348, inclusive, will not be combined with each 
other.  A single rating will be assigned under the Diagnostic 
Code which reflects the predominant disability picture, with 
elevation to the next higher rating where the severity of the 
overall disability warrants such elevation.  38 C.F.R. § 
4.114 (2008). 

Diagnostic Code 7319 provides for a 10 percent disability 
rating for moderate irritable colon syndrome (spastic 
colitis, mucous colitis, etc.) with frequent episodes of 
bowel disturbance with abdominal distress.  A maximum 30 
percent rating is assigned where there is severe irritable 
colon syndrome manifested by diarrhea, or alternating 
diarrhea and constipation, with more or less constant 
abdominal distress.  38 C.F.R. § 4.114, DC 7319.  

The words "slight," "moderate" and "severe," as used in 
the various Diagnostic Codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence, to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.  It should also be noted that use of 
terminology such as "severe" by VA examiners and others, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6.  

The first clinical record associated with the Veteran's claim 
for increase is a VA physical examination dated in September 
2004.  At that time, the Veteran's past medical history noted 
that he had IBS with alternating constipation and diarrhea.  
He additionally reported heartburn, abdominal pain, 
hematochezia, and hemorrhoids.  Physical examination revealed 
normal bowel sounds.  The abdomen was soft and non-tender.  
There was no organomegaly or masses.  

On November 2004 VA examination, the Veteran reported a 
history of abdominal complaints which began while in service.  
He was taking AciPhex for gastroesophageal reflux disease.  
For his IBS, he took Tums two to three times per day, Imodium 
once per week, and increased fiber.  A recent colonoscopy was 
negative except for hemorrhoids.  The Veteran denied any 
change in weight over the past year.  He denied any nausea or 
vomiting.  He stated that he frequently had problems with 
constipation, which would last three to four days, and then 
would alternate with diarrhea, which lasted from one to three 
days. He reported fecal urgency and abdominal pain felt about 
three to four times per week.  The abdominal pain would 
diminish with a bowel movement.  He had heartburn about once 
per month.  On physical examination, his abdomen had 
tenderness in the left lower quadrant, with no guarding or 
rebound.  Bowel sounds were positive in all four quadrants.   
He had minimal esophageal reflux and minimal esophageal 
dysfunction.  The assessment was IBS with mild to moderate 
impairment related to diarrhea. 

A January 2005 private hospital record reflects that the 
Veteran denied any problems with his bowels or bladder. 

In May 2005, the Veteran submitted statements by his wife, 
son, and friend in support of his claim.  His wife stated 
that the Veteran's diarrhea and constipation were severe, 
with cramping.  She stated that when he experienced a severe 
stomach cramp, he would have to find a bathroom immediately.  
In those moments, he would double over with pain and become 
sweaty.  He had to maintain a strict diet in order to manage 
the condition.  The Veteran's son stated that the Veteran's 
stomach pain was severe, and would come upon him 
unexpectedly.  His friend stated that the Veteran's stomach 
issues had worsened due to the medications that he was 
taking.  He stated that there were episodes when the Veteran 
would break out in sweats and double over in pain until he 
could find a bathroom.

On November 2007 VA examination, the Veteran reported that he 
took daily medication for his stomach problems, including 
over-the-counter Imodium, Colace, and Peri-colace, and 
believed that the condition was worsening his back problems.  
On physical examination, there were no significant masses of 
the abdomen.  There was mild tenderness noted in all four 
quadrants.  There were active bowel sounds with no marked 
ascites present.  Clinical testing should a mild increase in 
red cell distribution, which was suggestive of mild anemia.  
Due to multiple health issues, including IBS, the Veteran had 
taken twelve weeks off of work over the previous year.  The 
assessment was IBS, which moderately affected his ability to 
exercise, play sports, partake in recreation and travel, and 
go to the bathroom.  The IBS mildly affected his ability to 
go shopping, with no affect on his ability groom himself, 
dress, bathe, or eat.  The condition was concluded to have no 
serious effects on his employment. 

There are no further treatment records relating to the 
Veteran's claim for increased rating for IBS. 

In this case, in order for a rating in excess of 10 percent 
to be assigned, the evidence must demonstrate irritable colon 
syndrome manifested by diarrhea, or alternating diarrhea and 
constipation, with more or less constant abdominal distress.  
38 C.F.R. § 4.114 DC 7319.  While the Veteran, his wife, son, 
and friend have contended that his IBS is severe enough to 
warrant a 30 percent rating, the objective clinical evidence 
does not support such a conclusion.  On November 2004 VA 
examination, the Veteran stated that he would alternate 
between three to four days of constipation and one to two 
days of diarrhea.  The examiner concluded that his IBS was 
mild to moderate.  On November 2007 VA examination, the 
Veteran reported that he was taking daily medication for his 
stomach problems.  The examiner determined that the Veteran's 
IBS resulted, at most, in moderate impairment in his ability 
to exercise, play sports, partake in recreation and travel, 
and go to the bathroom.  Significantly, while the lay 
statements show that the Veteran suffers from abdominal pain 
which was relieved upon urgent bowel movement, they do not 
demonstrate that the Veteran was in more or less constant 
abdominal distress other than those episodes, as is necessary 
for the next higher rating.  The evidence as a whole shows 
that, while the Veteran has continued to experience frequent 
episodes of bowel distress with abdominal pain, there is a 
lack of objective clinical evidence to show that his IBS is 
constant and severe in nature.  Accordingly, the Board finds 
that the evidence does not support a rating in excess of 10 
percent.  Reviewing the evidence, the Board finds that the 
overall disability picture for the Veteran's IBS more closely 
approximates a 10 percent rating.  38 C.F.R. § 4.7.  
Therefore, the preponderance of the evidence is against this 
claim.  38 C.F.R. § 4.3.  

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2008).  In this case, the Schedule is not 
inadequate.  The Schedule does provide for higher ratings for 
the Veteran's service-connected knee disability.  The 
evidence does not show that the Veteran's knee disability is 
productive of marked interference with employment which would 
be exceptional for that envisioned by the rating schedule at 
the Veteran's current rating nor does the evidence show 
frequent hospitalization related to the knee.  For these 
reasons, the Board finds that referral for assignment of an 
extraschedular rating for this disability is not warranted.

The Board has considered whether a higher rating might be 
warranted for any period of time during the pendency of this 
appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  
However, the weight of the credible evidence demonstrates 
that since September 13, 2004, the Veteran's IBS has 
warranted no more than a 10 percent rating.  As the 
preponderance of the evidence is against the claim for an 
increased rating, the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide."  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

In Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007), 
the U.S. Court of Appeals for the Federal Circuit held that 
any error in a VCAA notice, concerning any element of a 
claim, is presumed prejudicial, and that VA then bears the 
burden of rebutting this presumption.   

However, the Supreme Court of the United States (Supreme 
Court) recently reversed the Federal Circuit's holding in 
Sanders.  Shinseki v. Sanders, 556 U. S. ___ (2009).  The 
Supreme Court held that the Federal Circuit placed an 
"unreasonable evidentiary burden upon the VA..." by creating 
a presumption of prejudice with regard to deficient VCAA 
notice.  (slip. op. at 11).  The Supreme Court reiterated 
that "the party that 'seeks to have a judgment set aside 
because of an erroneous ruling carries the burden of showing 
that prejudice resulted.'" Id., citing Palmer v. Hoffman, 
318 U. S. 109, 116 (1943); see also Tipton v. Socony Mobil 
Oil Co., 375 U. S. 34, 36 (1963) (per curiam); United States 
v. Borden Co., 347 U. S. 514, 516-517 (1954); cf. McDonough 
Power Equipment, Inc. v. Greenwood, 464 U. S. 548, 553 
(1984); Market Street R. Co. v. Railroad Comm'n of Cal., 324 
U. S. 548, 562 (1945) (finding error harmless "in the 
absence of any showing of . . . prejudice").  The Supreme 
Court emphasized that its holding did not address the 
lawfulness of the U.S. Court of Appeals for Veterans Claims' 
reliance on the premise that a deficiency with regard to 
informing a Veteran about what further information was 
necessary to substantiate his claims had a "natural effect" 
of prejudice, but deficiencies  regarding what portions of 
evidence VA would obtain and what portions the Veteran must 
provide did not.  (slip. op. at 3).  

Prejudicial deficiencies in the timing or content of a VCAA 
notice can be cured by showing the essential fairness of the 
adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant, see Vazquez-Flores v. Peake, 22 Vet. App. 37, 
48 (2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that to substantiate the 
claim, the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the 
Diagnostic Code under which the claimant's disability is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, 22 Vet. App. at 43. 

Here, the RO sent correspondence in September 2004, November 
2004, March 2006, and July 2008; a rating decision in January 
2005; and a statement of the case in November 2005, and a 
supplemental statement of the case in January 2008.  The July 
2008 VCAA letter complied with the Vazquez-Flores decision 
because it informed him that the RO would consider the 
effects of the disability on his daily life when making a 
decision and provided a list of evidence that he could submit 
in that regard, including statements from employers or people 
who knew him and witnessed how the disability had affected 
him.  It also provided him with the diagnostic criteria for 
IBS.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claim, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decision.  

VA made all efforts to notify and to assist the appellant 
with regard to the evidence obtained, the evidence needed, 
the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claims with 
an adjudication of the claim by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).  Thus, VA has satisfied its 
duty to notify the appellant and had satisfied that duty 
prior to the final adjudication in the October 2008 
supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained two medical examinations in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

ORDER

Entitlement to a rating in excess of 10 percent for irritable 
bowel syndrome is denied. 


____________________________________________
D. M. Ames 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


